Title: To James Madison from Tench Coxe, 31 December 1812
From: Coxe, Tench
To: Madison, James


Sir
Purveyors Office room Decemr. 31. 1812
I respectfully trust you will excuse this second letter, when you know the circumstances, under which it is written. Since I had the honor to address you on the 17th. Instant, I have received very urgent tho’ polite applications from Jacob Eustis, Esquire, of Boston, Messrs. Gansevort & Lagrange of Albany & Aaron R. Levering, Esquire, of Baltimore all late agents for this office to Settle or to procure a Settlement of their accounts. Mr. Levering had the trouble to Come to Philada. on the subject. There are balances due to most or all of the above Gentlemen as they alledge & I think probable. Some monies are due from them to contractors. Mr. Levering assured me that he believed he could not at this time, purchase upon good terms, in the name of the United States in Maryland because he had been thus delayed in payment of several accounts beyond the Stipulated and customary times. I anticipated this state of things and confess my belief in its present existence. The Gentlemen are all perfectly moderate and polite, but considerably anxious & pained.
Suffer me to add that my counsel has also spoken to me upon the subject of the information necessary for me. But I refrained from any further application however respectful.
This day I have received an unexceptionable letter from the accountant of the War Department to whom I sent all my accounts so far as I could get the means within a month or two of the time of my being allowed my vouchers. I am detained from prompt & dutiful completion only by the open agents accounts & the open accounts of Contractors, to whom advances were made, necessarily equal to the sum the accountant mentions: for no monies ever came into my hands. I always endorsed the Treasurers orders for cash, with a direction to pass them into the Bank, indicated by the Secretary of the Treasury, to the official credit of T. C. Purveyor of public supplies. Thus I avoided even to touch the public funds. The monies are drawn out in regular discharge of public dues from the office & I have, by a little, actually over paid. So that I can have no money. Yet you will perceive, Sir, that I am not allowed, by circumstances uncontroulable by me, to see my books and papers & settle my accounts. Wh⟨at⟩ I do is too much in the dark for custom or reason. I have been kept from the last of May to this day in the most hard and painful form of public duty, without being permitted to proceed in my settlements. My receipts & vouchers for cash, my orders or checks on the bank, and every thing to which agents of decent character usually have access are kept from me. It was thus that while I was in office I was occasionally prevented from doing my duty & serving the United States. Suffer me most respectfully to add that had all such things been and if they shall be avoided the public service would not have exhibited and will not in future exhibit various uncomfortable appearances & evils, of a nature to render wise and good men uneasy, and others of less estimable qualities, censurers and opposers.
From the gross miscolourings & misrepresentations, which have occurred, orally and in print, I doubt not that serious untruths may have circulated even to your presence. I have ever been ready to submit all such explanations as the service or my personal situation may appear to require. There are some very great and intrinsic difficulties, in the business of our supplies, but there are many which I conceive might have been and might yet be prevented avoided or dimi[ni]shed.
With the most sincere and earnest personal and public solicitudes for the success of your administration. I have the honor to be with perfect respect, Sir, Your most Obedient & hum Sevt.
Tench Coxe
There are goods in the hands of Mr. Levering undelivered, tho purchased under my orders of last spring, and there is a small balance due from the office to the Bank of Pennsylvania, and there is a want of a small fund to defray clerkship & other contingencies occurring in the settlement of my accounts, on which I would respectfully request that ord⟨ers⟩ might be directed to be taken by the gentleman administering the department of war, as I receive applications on these subjects.
